Citation Nr: 0313019	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-13 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's wife, and a counselor 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1966 
to February 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In July 2000, the veteran appeared at a personal hearing 
before the undersigned Veterans Law Judge and gave testimony 
in support of his claim.  In October 2000, the Board remanded 
the claim to the RO for additional development.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's service-connected PTSD is manifested by 
symptoms that are productive of total occupational and social 
impairment, during the course of the entire appeal period.  


CONCLUSION OF LAW

The schedular criteria for an initial 100 percent disability 
rating for PTSD disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 
9400 and 9411 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.


Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history. 38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD in 
May 1999, and a 30 percent evaluation was assigned, effective 
from December 1998.  This was based on a VA examination 
conducted in February 1999 which showed that the veteran 
reported having a problem with authority.  He noted that 
since the military he worked for a year as a logger and then 
a variety of construction jobs.  He noted that since service 
he had held 10 jobs and was currently employed as a laborer.  
He stated that his job changes were due to an inability to 
read and denied any history of termination due to 
interpersonal conflict.  The veteran stated that he had few 
social ties or close friends.  The veteran noted significant 
problems with anger, and persistent feelings of hostility.  
He reported being hyperviglent and having sleep problems, 
including nightmares.  He reported having flashbacks.  On 
examination, it was noted that the veteran was dressed 
appropriately with good hygiene and grooming.  His affect was 
serious, appropriate to content and fairly broad in range.  
The examiner summarized that the veteran's current symptoms 
included intrusive reexperiencing symptoms in the form of 
daily intrusive thoughts, occasional nightmares and flashback 
experiences usually associated with times of increased 
stress.  It was noted that he avoided people or situations 
which reminded him of military service and avoided thoughts  
feelings and conversations related to his combat experience.  
It was noted that he had difficulty forming trusting 
relationships or relationships involving emotional intimacy.  
The veteran was noted to have emotional numbing alternating 
with periods of intense affect.  It was stated that he had 
symptoms of hyperarousal including disturbed concentration, 
disturbed sleep maintenance, easy irritability, increased 
startle response, and hypervigilence.  The examiner pointed 
out that both a significant problem with anger and depression 
were noted.  The diagnosis was, PTSD, chronic, moderate, 
combat-related.  His GAF was 65.  

The veteran testified at a hearing at the RO in October 1999.  
He stated that he had worked 10 to 15 jobs since his military 
service.  He reported that he did mostly construction work.  
He stated that he had conflicts with co-workers and 
supervisors, and had lost jobs due to this.  His wife 
testified that she and the veteran had been together for 22 
years.  She stated that the veteran had difficulty dealing 
with family, that he has flashbacks at least twice a week, 
that he is easily angered, and that he spends a lot of time 
in the garage when he is upset.  A therapist testified that 
the veteran had been participating in a PTSD group since 
March 1999.  The counselor testified concerning the veteran's 
symptoms, and opined that the veteran's PTSD was severe and 
chronic.  A complete transcript is of record.  

In October 1999 the RO received a letter from a private 
psychologist in which she stated that she had been treating 
the veteran since 1999.  It was reported that while the 
veteran is employed, he has experienced a significant 
reduction in the tasks he can complete.  It was noted that he 
experienced flashbacks two to three times a week.  Also In 
October 1999, the RO received a letter from a PTSD counselor 
who reiterated the statement of the private psychologist.  He 
also stated that the veteran's PTSD was severe and chronic.  

The veteran testified before the undersigned Veterans Law 
Judge and gave testimony in support of his claim in July 
2000.  He stated that he was not working because he could not 
handle the job.  He reported that he did not sleep well, that 
he patrols his house at night, that he has flashbacks, that 
he had panic attacks often, and that he is depressed.  He 
stated that he had no friends, and that he has a problem with 
anger.  His counselor testified that the veteran has weekly 
therapy sessions, and reported that the veteran has 
flashbacks, withdrawal from relationships, depression, panic 
attacks weekly and nervousness.  A complete transcript is of 
record.  

The veteran was examined by VA in April 2001.  It was noted 
that the veteran attends weekly PTSD support group and was 
being treated at a private facility twice a month.  Socially, 
it was reported that the veteran lived with his second wife.  
It was indicated that he had no close friends.  It was stated 
that the veteran was currently unemployed.  He stated that he 
had been let go by his employer because he became 
unmanageable.  He indicated that he had fights with his 
supervisors and coworkers as well as the owner of the 
company.  The veteran reported having almost instantaneous 
rage and explosiveness, as well as anger and lack of trust.  
He noted that he is a loner and that he has flashbacks of 
Vietnam about twice a month and nightmares every night.  On 
examination, he was oriented to time, place and person.  He 
was noted to have explosive episodes.  His affect was 
appropriate to his mood and was full.  The examiner noted 
that it was very clear that the veteran was easy to anger, 
and that the veteran admitted to suicidal ideation and 
homicidal ideation periodically.  PTSD was diagnosed and the 
GAF was noted to be 50, manifested by inability to tolerate 
the interpersonal aspects of work, environment, extremely 
poor stress tolerance, episodic aggression episodes, 
inability to relate well with other people, and social 
isolation.  

The veteran was examined by VA in May 2001.  The claims file 
was reviewed.   The veteran complained o difficulties with 
anger, flashbacks and sleep.  He reported having nightmares 3 
times a week and flashbacks 6 to 7 times a month.  He 
indicated that he was unable to control his anger which 
resulted frequently in physical confrontations.  He noted 
that it was difficulty for him to go out in public alone.  He 
stated that he has depression and crying spells.  He also 
noted having suicidal thoughts.  The veteran stated that he 
last worked in November 1999. On evaluation, it was noted 
that the veteran was appropriately dressed.  The examiner 
reported that the veteran noted current suicidal ideation.  
He was alert and oriented in all three spheres.  The 
pertinent diagnosis was PTSD.  The GAF was 50.  

The veteran underwent a private psychiatric evaluation in 
February 2003.  His military, social and family histories 
were noted.  It was stated that the veteran had anger, 
flashbacks to Vietnam, and socially isolates himself.  It was 
noted that he did not sleep well and had nightmares 2 to 3 
times a week.  It was reported that he has an exaggerated 
startle response, and difficulty controlling his anger. PTSD 
was diagnosed and his GAF was 44.  

Rating Criteria and Analysis

The veteran's service-connected PTSD is evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
veteran's claim for service connection for PTSD was filed in 
December 1998, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.  

The "new" rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 100 percent rating for 
the veteran's disability where there is the following 
disability picture:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The record reflects continuing problems with employment after 
the veteran's discharge from the service, and that he 
currently is unemployed.  He has GAF scores of 50 and 44, and 
Board observes that the symptoms associated with the 
veteran's service-connected disability clearly provided a 
significant basis for those scores.  

Overall, the Board finds that the evidence of record reflects 
consistent findings of significant depression, suicidal 
ideation, lack of motivation, inappropriate behavior due to 
anger, and lack of concentration.  The record has shown these 
symptoms to be consistent and to represent pronounced 
disability.  

In summary, based on an overview of the evidence in general 
since the grant of service connection, the Board finds that 
there are significant symptoms of PTSD which have resulted in 
GAF scores that reflect serious symptoms.  Moreover, the 
Board is also impressed by the fact that although the veteran 
has engaged in employment, it is apparent that his ability to 
maintain employment has been severely limited by his 
disability in that adjustments had to be made by his 
employer.  He is no longer employed due to confrontational 
behavior with co-workers, and supervisors.   Further, he has 
shown that he has no social contacts and limited 
relationships as well as a lack of focus and extreme anger.  

Thus, in light of all of the evidence of record, the Board 
finds that the veteran is entitled to a 100 percent initial 
disability evaluation.  The record indicates no hobbies or 
outside interests, and the record as a whole is reflective of 
limited social contact, and found to be indicative of 
significant social impairment.

The veteran also experiences consistent depression, suicidal 
ideation, anger, and other symptoms that have been related to 
the veteran's PTSD and which produce significant industrial 
impairment.

Therefore, the Board has been persuaded that the veteran's 
PTSD, when viewed longitudinally, is manifested by the type 
of gross impairment in thought processes or communication and 
inappropriate behavior consistent with total occupational and 
social impairment under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  Accordingly, a 100 percent rating is in order. 38 
C.F.R. § 4.130, Diagnostic Code 9411, for the entire course 
of the appeal period.  




ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
legal criteria governing payment of monetary benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

